       Case 2:20-cv-03412-MMB Document 72 Filed 08/05/21 Page 1 of 7




Kacy C. Manahan, Esquire
Delaware Riverkeeper Network
Pa. Attorney No. 329031
N.J. Attorney No. 275122018
925 Canal Street, Suite 3701
Bristol, PA 19007
215-369-1188 x115
kacy@delawareriverkeeper.org
Attorney for Plaintiffs Delaware Riverkeeper Network
and the Delaware Riverkeeper, Maya van Rossum


              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DELAWARE RIVERKEEPER                 )
NETWORK, et al.,                     )
                                     )
      Plaintiffs,                    )
                                     )
            v.                       )       Case No. 2:20-cv-03412
                                     )
U.S. ENVIRONMENTAL                   )
PROTECTION AGENCY, et al,            )       Michael M. Baylson, J.
                                     )
      Defendant.                     )
                                     )


         PLAINTIFFS’ RESPONSE IN OPPOSITION TO
  INTERVENOR DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’
  RESPONSE TO DEFENDANTS’ MOTION FOR REMAND WITHOUT
 VACATUR TO THE EXTENT PLAINTIFFS REQUEST REMAND WITH
                        VACATUR

      Plaintiffs Delaware Riverkeeper Network and the Delaware Riverkeeper,

Maya van Rossum (“Plaintiffs”) respectfully submit this response in opposition to

the States of Arkansas, Louisiana, Mississippi, Missouri, Montana, Texas, West
                                         1
          Case 2:20-cv-03412-MMB Document 72 Filed 08/05/21 Page 2 of 7




Virginia, and Wyoming, the American Petroleum Institute, the Interstate Natural

Gas Association of America, and the National Hydropower Association

(collectively, “Intervenor Defendants’”) Motion to Strike Plaintiffs’ Response to

Defendants’ Motion for Remand Without Vacatur to the Extent Plaintiffs Request

Remand with Vacatur. (ECF No. 70). Plaintiffs’ argument that vacatur is an

appropriate remedy in this case is not a request for additional relief in violation of

Federal Rule of Civil Procedure 7(b)(1), but rather central to this Court’s exercise of

its equitable discretion in ruling on Defendants’ Motion for Remand Without

Vacatur. Intervenor Defendants were aware of Plaintiffs’ intent to oppose

Defendants’ request to remand while leaving the Clean Water Act Section 401

Certification Rule (“Rule”) in place and, with this knowledge, Intervenor Defendants

consented to the briefing schedule that they now claim was prejudicial. Because

Intervenor Defendants’ objections have no merit, this Court should deny their

motion.

BACKGROUND

      Plaintiffs brought this action challenging the Rule on July 13, 2020. (ECF No.

1). Plaintiffs seek declaratory relief that the Rule is in violation of the Administrative

Procedure Act, Clean Water Act, and Tenth Amendment of the United States

Constitution, and seek an order setting aside the Rule. (ECF No. 1 at 86). Intervenor




                                            2
        Case 2:20-cv-03412-MMB Document 72 Filed 08/05/21 Page 3 of 7




Defendants moved to intervene to defend the Rule, and those motions were granted

as unopposed on December 18, 2020. (ECF Nos. 46, 47).

      On February 10, 2021, the parties in this case agreed to an abeyance to allow

Defendants to evaluate the Rule in accordance with Executive Order 13,990. (ECF

No. 57). On May 27, 2021, EPA announced its intent to revise the Rule while leaving

it in place during the pendency of that revision. See Notice of Intention, 86 Fed. Reg.

29,541. The abeyance in this case ended on June 18, 2021, when Defendants

provided a status report that detailed its progress on the Rule, stated that Plaintiffs

intended to oppose Defendants’ Motion for Voluntary Remand Without Vacatur and

proposed a briefing schedule that was agreed upon by all parties. (ECF No. 65). That

briefing schedule, which was approved by order of this Court, provided all parties

with the opportunity to file briefs in support of or in opposition to EPA’s motion on

July 22, 2021, and allowed EPA to reply to those briefs by August 5, 2021. (ECF

No. 66).

      In accordance with the approved briefing schedule, Defendants filed their

motion on July 1, 2021, (ECF No. 67), Plaintiffs filed their Response to Defendants’

Motion on July 22, 2021, (ECF No. 68), and Defendants filed their reply on August

5, 2021. (ECF No. 71). On August 4, 2021, nearly two weeks after Plaintiffs’

response was filed, one day before EPA’s reply was filed, and two days prior to the

scheduled August 6, 2021 hearing on Defendants’ motion, Intervenor Defendants

                                          3
        Case 2:20-cv-03412-MMB Document 72 Filed 08/05/21 Page 4 of 7




filed their Motion to Strike Plaintiffs’ Response to Defendants’ Motion for Remand

Without Vacatur to the Extent Plaintiffs Request Remand With Vacatur. (ECF No.

70). Plaintiffs now file this response in opposition to Intervenor Defendants’ motion.

LEGAL ARGUMENT
   A. Plaintiffs’ Response to Defendants’ Motion to Remand Without Vacatur
      did not contain a request for additional relief in violation of Fed. R. Civ.
      P. 7(b)(1), but rather a counterargument to Defendants’ request for the
      unusual relief of a remand without vacatur.

      As explained in Plaintiffs’ Response to Defendants’ Motion to Remand

Without Vacatur, “[w]here an agency action is remanded for further proceedings,

the determination of whether or not also to vacate the agency action is left to the

court’s discretion.” Nat. Res. Def. Coun. v. U.S. Envt’l Prot. Agency, 676 F. Supp.

2d 307, 312 (S.D.N.Y. 2009) (citing Sugar Cane Growers Co-op of Fla. v. Veneman,

289 F.3d 89, 98 (D.C. Cir. 2002)); see also Am. Waterways Operators v. Wheeler,

427 F. Supp. 3d 95, 97 (D.D.C. 2019) (describing the court’s broad discretion in

evaluating a request for voluntary remand). This Court has the authority, through its

traditional equity jurisdiction, to vacate the rule based on its unduly prejudicial

effects on Plaintiffs. (ECF No. 68 at 10–11); see also Ctr. for Native Ecosystems v.

Salazar, 795 F. Supp. 2d 1236, 1241–42 (D. Colo. 2011).

      The question of vacatur is central to the question of whether a motion for

voluntary remand should be granted. The U.S. District Court for the District of

Columbia recognized the interwoven nature of remand and vacatur in exercising its

                                          4
        Case 2:20-cv-03412-MMB Document 72 Filed 08/05/21 Page 5 of 7




equitable discretion: “Even if defendants had forfeited their right to contest vacatur,

this Court would still have the authority to consider the appropriateness of vacatur

if ‘injustice might otherwise result.’” Nat’l Parks Conservation Ass’n v. Semonite,

422 F. Supp. 3d 92, 95–96 (D.D.C. 2019) (quoting Singleton v. Wulff, 428 U.S. 106,

121 (1976)); c.f. Util. Solid Waste Activities Grp. v. Envt’l Prot. Agency, 901 F.3d

414, 438 (D.C. Cir. 2018) (deciding that where all parties agree that a rule should

remain in effect during remand, no party will suffer prejudice from remand without

vacatur). Intervenor Defendants’ apparent surprise that Plaintiffs’ Response

addressed the issue of whether vacatur is appropriate is thus unwarranted.

      Furthermore, the issue of vacatur was squarely addressed by Defendants in

their motion, which specifically requested remand without vacatur based on

arguments that Plaintiffs would not suffer undue prejudice in the absence of vacatur.

(ECF No. 67 at 10–11). Plaintiffs responded that the only way to justify voluntary

remand is to also vacate the rule to avoid undue prejudice. (ECF No. 68). In no way

are Plaintiffs’ counterarguments some form of “piggy-backing” “new, drastic relief”

as Intervenor Defendants decry. (ECF No. 70-1 at 4). Because Plaintiffs’ Response

did not violate Federal Rule of Civil Procedure 7(b)(1), Intervenor Defendants’

motion to strike Plaintiffs’ arguments in favor of vacatur must be denied.

   B. Intervenor Defendants had the opportunity to support Defendants’
      request for remand without vacatur knowing that Plaintiffs opposed



                                          5
        Case 2:20-cv-03412-MMB Document 72 Filed 08/05/21 Page 6 of 7




      Defendants’ motion, but Intervenor Defendants made the strategic
      decision not to file a brief in support.

      In Defendants’ Status Report and Consent Motion to Set Briefing Schedule

for EPA’s Motion for Remand Without Vacatur, Defendants signaled to this Court

and all parties that “Plaintiffs intend to oppose EPA’s motion for remand without

vacatur[.]” (ECF No. 65 at ¶ 9). Well aware that Plaintiffs would oppose EPA’s

motion, Intervenor Defendants made the strategic decision not to file briefing in

support of Defendants’ request to remand without vacatur. (ECF No. 70-1 at 2). This

Court should not grant Intervenor Defendants’ motion based on a new desire to brief

the issue of vacatur when they were notified of Plaintiffs’ opposition to Defendants’

motion more than a month prior to Plaintiffs’ response and consented to the briefing

schedule that they now claim prejudiced them. Because Intervenor Defendants were

not prejudiced by Plaintiffs’ arguments or the agreed-upon briefing schedule, their

motion to strike Plaintiffs’ arguments in favor of vacatur must be denied.




                                         6
       Case 2:20-cv-03412-MMB Document 72 Filed 08/05/21 Page 7 of 7




CONCLUSION

      For the reasons stated above, Plaintiffs respectfully request that this Court

deny Intervenor Defendants’ Motion to Strike Plaintiffs’ Response to Defendants’

Motion for Remand Without Vacatur to the Extent Plaintiffs Request Remand With

Vacatur.

                                      Respectfully submitted,


Date: August 5, 2021                  /s/ Kacy C. Manahan
                                      Kacy C. Manahan, Esq.
                                      Pa. Attorney No. 329031
                                      N.J. Attorney No. 2275122018
                                      Delaware Riverkeeper Network
                                      325 Canal Street, Suite 3701
                                      Bristol, PA 19007
                                      215-369-1188 x115

                                      Attorney for Plaintiffs Delaware Riverkeeper
                                      Network and the Delaware Riverkeeper,
                                      Maya van Rossum




                                        7
